DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 1 – 10, 14 – 18 and 22 – 24, adding claims 25 – 27 and canceling claims 11 – 13 by the amendment submitted by the applicant(s) filed on June 09, 2021.  Claims 1 – 10, 14 – 18 and 22 – 27 are pending in this application.

Allowable Subject Matter
Claims 1 – 10, 14 – 18 and 22 – 27 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites a structure including the specific structure limitation of a substrate including a first porous region having a first porosity formed therein, a second porous region having the first porosity and where the substrate is a single base material, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record. 
Claim 17 recites a structure including the specific structure limitation of a substrate comprising a first porous region having a first porosity formed therein, a second porous region having the second porosity formed therein and where the substrate is a single base material, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Claim 22 recites a method including the specific step limitation of forming a first porous region having a first porosity within a substrate, forming a second porous region having the first porosity and where the substrate is a single base material, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
On pages 10 - 11 of the applicant remarks filed June 09, 2021, the applicant explained the structures and methods to provide a DBR formed by a porous structure within a substrate.  The process starts by selecting a substrate, a portion of substrate is modified as a porous portion having a first porosity within the substrate, for example, the porous portion is generated by exposing an area of substrate to an acid current such that the area of the substrate is etched to form the porous portion, the first porosity may be configured by controlling the concentration and/or the fluid velocity of the acid current.  The porous portion is formed within substrate with a first porosity by etching a region of substrate with an acid current.  To form a distributed Bragg reflector (DBR), an etching of substrate to form porous portion within substrate could be controlled to form a "porous multilayer DBR, for example, by applying an acid current periodically (e.g., intermittently) to etch substrate and form multiple porous layers within substrate.  A porous portion can include a porous multilayer, for example, comprising alternating porous layers (e.g., with a first porosity) and substantially non-porous layers (e.g., with a low or negligible porosity) to form a DBR. A DBR could be formed in a single base material substrate (e.g., Si) with 

The closest art are: 
The reference US 20170237234 (used in the last Office Action filed on March 16, 2021) discloses GaN VCSEL forming highly uniform and high-porosity gallium-nitride layers.  The VCSEL includes a substrate, an active region located between a first and second semiconductor layers, a first bottom-side reflector, and a second top-side reflector.  The porous layers may be used in reflective structures for integrated optical devices such as VCSELs and LEDs.  However, the reference US 20170237234 failed to teach or suggest a substrate including a first porous region having a first porosity formed therein and wherein the substrate is a single base material.  The Office can find sufficient motivation to modify US 20170237234 to results in the claimed device and method.
The reference US 5939732 discloses a multilayered LED structure which has an active light-emitting layer of porous silicon carbide and a sequence of layers of porous silicon carbide underneath which serves as a quarter-wavelength multilayer mirror formed within a substrate.  The Fabry-Perot cavity is formed within the substrate, underneath the active layer. The cavity is comprised of greater than two distinct porous layers of the α-SiC substrate, the porous layers having sequentially alternating porosity with depth. The thickness of each porous layer is exactly ʎ/4, which enables the cavity to serve as a quarter-wavelength mirror.  However, the reference US 5939732 failed to teach or suggest a second porous region having the first porosity and/ or and the substrate is a single base material and/or a second porous region having the second porosity formed 
The reference US 20190172923 disclose layered structures using non-continuous rare earth oxide regions to define the location of the porous portion in the substrate.  However, the reference US 20190172923 failed to teach or suggest a second porous region having the first porosity and/or a second porous region having the second porosity formed within the substrate. The Office can find sufficient motivation to modify US 20190172923 to results in the claimed device and method.
The references US 20020163688, US 20030081642 and US 6376269 (mentioned in the last Office Action filed on March 16, 2021) disclose a VCSEL comprising a DBR within a substrate.  However, the references US 2002/0163688, US 2003/0081642 and US 6376269 failed to teach or suggest a first porous region having a first porosity formed therein and/or a second porous region having the first porosity and/or a second porous region having the second porosity formed within the substrate and/or the substrate is a single base material.  The Office can find sufficient motivation to modify US 2002/0163688, US 2003/0081642 and US 6376269 to results in the claimed device and method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


     /Delma R Fordé/Examiner, Art Unit 2828           

/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828